OPINION OF THE COURT
Per Curiam.
Respondent, age 41, was admitted to practice by this court on February 18, 1981 and currently practices law in Bath, New York. Respondent has admitted violating Disciplinary Rules of the Code of Professional Responsibility, DR 1-102 (A) (4), DR 7-102 (A) (5), DR 6-101 (A) (3) and DR 7-101 (A) (2) and (3). These violations arise out of respondent’s deceitful and *112fraudulent representation of two clients. Respondent not only failed to represent his clients properly, but purposely misrepresented to them the true status of matters entrusted to his care. In so doing, respondent created false documentation that was relied upon by his clients to their detriment. Respondent offers in mitigation his prior good conduct, including service in the Peace Corps and voluntary work with the Prisoners’ Rights Clinic. Respondent has made a settlement with one client for the monetary damages she suffered as a result of his misconduct.
We conclude that respondent is guilty of serious professional misconduct and, accordingly, should be suspended for a period of two years and until permitted to resume practice by order of this court (see, Matter of Newman, 64 AD2d 145).
Dillon, P. J., Callahan, Denman, Green and Balio, JJ., concur.
Order of suspension entered.